Citation Nr: 0809801	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  04-41 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for osteoarthritis of the right knee.

2.  Entitlement to an effective date earlier than October 25, 
1996 for the award of service connection for osteoarthritis 
of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to October 
2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which granted service connection for 
osteoarthritis of the right knee at a 10 percent disability 
evaluation, effective March 27, 1996.  In an October 2004 
decision, the New York, New York RO increased the veteran's 
disability rating for osteoarthritis of the right knee to a 
20 percent disability evaluation, effective March 27, 1996.  
The veteran has indicated that he is not satisfied with this 
result, and thus the appeal continues.  

The Board notes that in an October 2004 letter, the RO 
erroneously informed the veteran that his disability 
evaluation had been increased to a 30 percent disability 
evaluation for his right knee.  The RO later clarified that a 
20 percent disability was the proper rating assignment.

The Board notes that in an October 28, 2005 letter, the 
veteran's representative indicated that the veteran wished to 
withdraw his claim regarding the assigned evaluation for his 
service connected right knee disability.  However, in a 
letter dated October 30, 2005, the veteran indicated that he 
wanted his appeal to remain active.  In a June 2007 letter, 
the veteran clarified that he wished to continue his appeal.  
The Board has determined that the veteran's appeal was not 
withdrawn and is therefore currently before the Board.

The veteran testified before the undersigned at a personal 
hearing in November 2007.  A transcript of that hearing is of 
record.

The issue of entitlement to an effective date earlier than 
October 25, 1996, for the award of service connection for 
osteoarthritis of the right knee is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's right knee condition is manifested by range of 
motion from 0 to 110 degrees flexion with painful motion, but 
not by subluxation or instability or severe functional 
impairment.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 
percent for osteoarthritis of the right knee are not met.  38 
U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5257, 5258, 
5259, 5262, 2563 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has held that were the underlying claim for service 
connection has been granted and there is disagreement as to a 
downstream issue, the claim has been substantiated and there 
is no need to provide additional VCAA notice or prejudice 
from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  The issue in this appeal arises from the veteran's 
disagreement with the rating assigned at the time service 
connection for osteoarthritis of the right knee was granted.  
In this type of circumstance, VA is not required to issue a 
new VCAA letter.  VAOPGCPREC 8-2003 (Dec. 2003).  Rather, the 
provisions of 38 U.S.C.A. § 7105(d) require VA to issue a 
statement of the case if the disagreement is not resolved.  
Id.  The RO issued a statement of the case addressing the 20-
percent evaluation for osteoarthritis of the right knee issue 
in October 2004.

VA has complied with its duty to assist the veteran with the 
development of his claim under the VCAA by obtaining all 
pertinent records and providing examinations.  VA treatment 
records and private medical records are associated with the 
claims file.  

The veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

An MRI conducted in June 1996 revealed a tear of the 
posterior horn of the lateral meniscus.

In November 1996, the veteran underwent a VA examination for 
his right knee.  The examiner noted that the veteran injured 
his right leg in Vietnam in 1968 when he fell in a jungle pit 
and a bamboo stick went into his right mid leg.  Flexion of 
the right knee was to 110 degrees and the extension was 0 
degrees.  The examiner noted that there were no complaints of 
pain at the extremes of flexion.

In May 2003, the veteran underwent a VA examination.  Flexion 
was to 120 degrees with slight painful range of motion.  The 
additional limitations were pain and lack of endurance.  The 
veteran had normal bilateral knee stability.  The diagnosis 
was post-traumatic osteoarthritis of the right knee.

In February 2006, the veteran underwent a VA examination.  
The examiner noted that the veteran had intermittent pain, 
stiffness, swelling and giving way in his right knee.  The 
severity, frequency and duration of flare-ups were all 
variable.  The precipitating factors for his flare-ups were 
when he was in bed, prolonged standing or sitting or 
ambulation of stairs.  The examiner stated that there was no 
additional limitation of range of motion or functional 
impairment beyond the pain.  The veteran was able to walk one 
and one-half blocks until he was in pain.  There was no 
occupational aggravation and the veteran was independent in 
activities of daily living.

The veteran's flexion was to 120 degrees.  However, this was 
painful on motion after repetitive movements.  The examiner 
stated that he was unable to put this restriction into 
degrees and that pain, weakness and lack of endurance applied 
equally.  There was no edema, no effusion, no instability, no 
weakness, no tenderness, no redness, no heat, no guarding of 
movement and no abnormal movement.  The veteran ambulated 
without an assistive device but did so with a slow, somewhat 
antalgic gait.  The veteran's extension was 0 degrees.  The 
examiner noted that a March 2004 MRI of the right knee 
demonstrated a lateral meniscus tear and small joint 
effusion.  The examiner concluded that pain, weakness and 
lack of motion applied but that expressing the limitation in 
degrees would be resorting to mere speculation.

At the November 2007 hearing before the undersigned, the 
veteran testified that he was in constant pain and had to 
take medication to alleviate the pain.  He described having 
difficulty walking long distances and noted he had been 
determined to be handicapped by the state of New York (he had 
been provided with a handicap decal for his automobile).  The 
veteran stated that his knee would tend to collapse at times.  
He testified he wore a brace at times, but that he did not 
like to wear it for fear of weakening muscles.  He described 
having constant swelling in his right foot.  The veteran 
stated he could walk two to three blocks.    

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned at the time service connection was granted for 
osteoarthritis of the right knee.  This matter therefore is 
to be distinguished from one in which a claim for an 
increased rating of a disability has been filed after a grant 
of service connection.  The Court has observed that in the 
latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

The knee is evaluated under various Diagnostic Codes 
depending on the symptoms and disease process involved.  The 
veteran's service-connected osteoarthritis of the right knee 
is evaluated under Diagnostic Code 5258.  Under that 
Diagnostic Code, a 20 percent rating is warranted for 
dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 (2006).  That is the maximum 
evaluation under that Diagnostic Code.  

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2007).  Diagnostic Code 5010 requires that degenerative 
arthritis be established by x-ray findings and be rated on 
the basis of limitation of motion.  See 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5003, 5010 (2007).  

Flexion limited to 30 degrees warrants a 20 percent rating; 
and flexion limited to 15 degrees warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006).

Extension limited to 15 degrees warrants a 20 percent 
evaluation, and extension limited to 20 degrees warrants a 
30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2006).

The evaluation of musculoskeletal disabilities also includes 
consideration of functional loss due to pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination, and of impairment of the veteran's ability 
to engage in ordinary activities, including employment.  38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 20 percent for 
osteoarthritis of the right knee.  Specifically, the Board 
finds that the severity of the veteran's right knee is no 
more than moderate with respect to functional impairment.  
For example, a May 2003 VA examination report shows that the 
veteran was able to flex his knee to 120 degrees with slight 
pain.  Extension was to 0 degrees.  A February 2006 VA 
examination report shows that the veteran was able to flex 
the right knee to 120 degrees and had 0 degrees of extension.  
The examiner noted there was no edema, no effusion, no 
weakness, no tenderness, no redness, no heat, no guarding of 
movement and no abnormal movement.  Such findings are 
indicative of no more than moderate functional impairment of 
the knee and thus no more than 20 percent disabling.  

The veteran is at the maximum evaluation under Diagnostic 
Code 5258, and thus he cannot obtain a higher evaluation 
under that Diagnostic Code.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  Range of motion has been, at worst, 0 
to 120 degrees.  With no limitation of extension and the 
amount of limitation of flexion the veteran has, neither 
would warrant a compensable evaluation under Diagnostic Codes 
5260 and 5261.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.  Therefore, these Diagnostic Codes do not provide a 
basis to grant a higher evaluation.  Essentially, there is a 
lack of severe clinical findings that would support a 
conclusion that the veteran has a severe knee disability 
solely related to his musculoskeletal system to warrant a 
30 percent evaluation or higher based upon functional 
impairment.  

While the Board is required to consider the effect of the 
veteran's pain when making a rating determination, and has 
done so in this case, the rating schedule does not provide a 
separate rating for pain in this case.  Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  The 20 percent evaluation under 
Diagnostic Code 5258 specifically contemplates pain.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5258.  

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2007).  The record reflects that the veteran has 
not required frequent hospitalizations for his service-
connected right knee and that the manifestations of the 
disability are contemplated by the schedular criteria.  In 
sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating.  The Board has 
determined that referral of this case for extra-schedular 
consideration is not warranted.

The evidence establishes that the veteran's right knee has 
neither lateral instability nor subluxation.  All medical 
professionals who have examined her knee have specifically 
stated that there is no instability.  Thus, the veteran would 
not warrant a separate evaluation for instability or 
subluxation of the knee under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 
9-98 (August 14, 1998).  

For the reasons stated above, an evaluation in excess of 
20 percent is not warranted for osteoarthritis of the right 
knee.  The preponderance of the evidence is against the 
veteran's claim, and the benefit-of-the-doubt rule is not for 
application.  Gilbert, 1 Vet. App. at 55.  In view of the 
denial of entitlement to an increased evaluation, the Board 
finds no basis upon which to predicate assignment of 
"staged" ratings pursuant to Fenderson, supra.

The Board notes that it appreciated the veteran's testimony 
at the November 2007 hearing.


ORDER


Entitlement to an initial rating in excess of 20 percent for 
osteoarthritis of the right knee is denied.  


REMAND

In a December 2005 rating decision, the RO denied the 
veteran's claim for entitlement to an effective date earlier 
than October 25, 1996, for the award of service connection 
for osteoarthritis of the right knee.  In March 2006 the 
veteran filed a notice of disagreement.  A statement of the 
case has not been issued.  See Manlicon v. West, 12 Vet. App. 
238 (1999). 

The Board notes that in order for it to have jurisdiction of 
a claim, there needs to be a rating decision, a notice of 
disagreement, a statement of the case, and a substantive 
appeal addressing the issue.  38 C.F.R. § 20.200 (2007).  
Therefore, it cannot take jurisdiction of this claim until 
the veteran perfects his appeal.

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue a statement of 
the case on the issue of entitlement to 
an effective date earlier than October 
25, 1996 for the award of service 
connection for osteoarthritis of the 
right knee.  To complete the appeal, a 
substantive appeal must be timely filed.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


